In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-13-00084-CR
                                ________________________

                              EMILY KAY SMIRL, APPELLANT

                                                V.

                            THE STATE OF TEXAS, APPELLEE



                            On Appeal from County Court at Law
                                    Randall County, Texas
              Trial Court No. 2012-0017-1; Honorable James Anderson, Presiding


                                        August 13, 2013

                             ABATEMENT AND REMAND
                    Before QUINN, C.J., and HANCOCK and PIRLTE, JJ.


       Following a plea of guilty, Appellant, Emily Kay Smirl, was convicted of driving

while intoxicated and sentenced to three days in county jail and a $1,000 fine. 1 When

the supplemental clerk’s record was filed on August 7, 2013, it came to this Court’s

attention that the Trial Court's Certification of Defendant's Right of Appeal was not

signed by Appellant as required by Rule 25.2(d) of the Texas Rules of Appellate
1
TEX. PENAL CODE ANN. § 49.04(a) and (b) (W EST SUPP. 2012).
Procedure. 2      Consequently, the certification is defective.          See Dears v. State, 154
S.W.3d 610, 614 (Tex.Crim.App. 2005). Additionally, the form does not comply with the

Rule. 3


          Consequently, we abate this appeal and remand this cause to the trial court for

further proceedings.          Upon remand, the trial court shall utilize whatever means

necessary to secure a proper Trial Court's Certification of Defendant's Right of Appeal

in compliance with Rule 25.2(d).              Once properly completed and executed, the

certification shall be included in a supplemental clerk's record. See Tex. R. App. P.

34.5(a)(12). The trial court shall cause the supplemental clerk's record to be filed with

the Clerk of this Court by September 9, 2013.                This order constitutes notice to all

parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the

defective certification. If a supplemental clerk's record containing a proper certification

is not filed in accordance with this order, this cause will be referred to the Court for

further action. See TEX. R. APP. P. 25.2(d).


          It is so ordered.


                                                        Per Curiam


Do not publish.




2
 Effective September 1, 2007, Rule 25.2(d) was amended to require that a defendant sign the certification
and receive a copy which contains certain admonishments not previously required.
3
 The proper form is contained in Appendix D to the Texas Rules of Appellate Procedure and can be found
on this Court’s website at http://www.7thcoa.courts.state.tx.us/forms/TC-Certification.pdf.

                                                   2